DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
In view of compact prosecution, examiner conducted interview with applicant representative Nicholas Bromer on 03/22/2022.  Examiner proposed amendments to clarify the subject matter of the invention and overcome 112 (b) rejections.  The examiner proposals were not accepted by the applicant.  An Office Action from examiner was requested.  An Office Action is therefore issued by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 97-103, 105-106, 112 have been considered but are moot in view of new grounds of the rejection.  Note: 112 (b) rejection on claim 97 lines 15-16 was previously presented and has not been corrected.  That rejection has been maintained.  The other 112 (b) rejections are necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97-103, 105-106, 112 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 97 line 11 recites “an estimated blood flow rate and pulse rate limit from the modulation and pulse rate history”.  There is discrepancy with specification.  In applicant description and Fig 11, a combined modulation and pulse rate limit is being determined for analysis.  Here, the applicant has amended so that the determination is not using to a modulation limit.  This is required, since line 16 a comparison is being made to the modulation (interpreted as limit From Fig 11).  Examiner suggest clearly reciting and differentiating, “modulation”, modulation history” and “modulation limit” as used in specification.
Claim 97 lines 12, 13, 16, 19-20 recites “the modulation”.  It is not clear which modulation is being referred to here.  Preceding lines recite measured modulation (line 5), and modulation history (line 7).  Further, “a modulation” has been deleted in line 11.   From applicant Fig 11, it is understood that a combined modulation and pulse rate limit is determined form the modulation and pulse rate history.  However, the use of the term “the modulation” raises confusion as to whether this is case, or another modulation which is measured.  Examiner suggests Examiner suggest clearly reciting and differentiating, “modulation”, modulation history” and “modulation limit” as used in claim.

Claim 97 Claim 15-16 recites “measured instances of the …blood flow rate”.  There is no preceding reference to measuring a blood flow rate other than the determination in lines 11-12.  
Claims 98-103, 105-106 recites or encompass similar limitation, and are rejected for same reasons.  

Allowable Subject Matter
Claims 97-103, 105-106, 112 contains allowable subject matter in that, none of references disclose steps of determining, writing comparing and outputting based on modulation that corresponds to a ratio between systolic peak and diastolic hump corresponding to expansion of artery, as recited in independent claim 97.  The application would be allowable if the pending 112 (b) rejections are appropriately overcome.   Examiner suggests corrections based on Fig 11 of applicant invention and adding subject matter indicated as allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Oommen Jacob/           Primary Examiner, Art Unit 3793